Citation Nr: 0929404	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-03 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bladder cancer.  

2.  Entitlement to service connection for a kidney disorder.  

3.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:  Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from April 1946 to February 
1948.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied the benefits sought on 
appeal.  The Veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.

In a May 2007 decision, the Board denied the Veteran's claims 
of service connection for bladder cancer, a kidney disorder, 
and a heart disorder.  The Veteran appealed the May 2007 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2008 Order, the Court 
granted a Joint Motion for Remand filed by the parties, 
vacated the Board's May 2007 decision, and returned the case 
to the Board pursuant to 38 U.S.C. § 7252(a) for compliance 
with the instructions in the Joint Motion.

In May 2007, this appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In the Joint Motion for Remand, the parties agreed that a 
remand was required to enable the Board to provide adequate 
reasons or bases in discussing whether a medical examination 
and/or opinion was necessary to decide the claims.  It was 
agreed that the Board did not properly apply the standard set 
forth in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), 
to the extent that lay testimony was not considered or 
credibility determinations were not made in this case.  
Rather, the Board found that a medical examination was 
unnecessary as there was no medical evidence suggesting a 
relationship between the claimed disorders and service.  

This case presents many challenges, particularly owing to the 
fact that the Veteran's service treatment records are 
unavailable.  He had indicated that with regard to the claims 
he was treated only aboard his ship, which has been 
decommissioned.  Further, private medical records dating back 
to the days after service separation in 1948 are also 
unavailable, and the Veteran did not retain his own copies of 
any of the records.  To fill in the gap of medical evidence, 
the Veteran, his sister and his wife have proffered testimony 
and/or statements to the effect that the Veteran's current 
genitourinary and heart symptoms initially arose during his 
period of service.  

While the Veteran, his wife, and his sister, as lay persons, 
are not qualified through education, training, and expertise 
to offer an opinion on medical causation, they are competent 
to describe symptoms of an injury or disease.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is 
competent evidence insofar as it relates to symptoms of an 
injury or illness.).  Their statements and testimony 
regarding in-service symptoms are not, on their face, 
contradicted.  

In light of the foregoing the Board finds that a medical 
examination and opinion to determine the etiology of the 
claimed conditions are necessary to make a decision in this 
case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  (Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)  Accordingly, this case is REMANDED for the 
following action:

1.  The RO/AMC should afford the Veteran a 
VA genitourinary examination to determine 
whether it is at least as likely as not 
that any current genitourinary disability, 
including bladder cancer and a kidney 
disorder, is related to the reported 
symptoms experienced during service.  The 
claims file should be made available to 
the examiner for review.  In the opinion, 
the examiner is asked to explain the 
medical principles and methods involved to 
the facts of the claims.

The examiner is asked to comment on the 
clinical significance of the following:  
service treatment records are unavailable 
to show whether or not there were 
complaints, treatment, and diagnosis of a 
genitourinary problem; the Veteran sought 
treatment for back pain in August 1950, 
which was diagnosed as muscle strain and 
no urinary pathology; the fact that 
genitourinary symptoms subsequently 
diagnosed as benign prostatic hypertrophy 
and, later still, bladder cancer were not 
clearly documented until 1993, many years 
after service; and the testimony and 
statements of the Veteran, his wife, and 
his sister to the effect that 
genitourinary symptoms were initially 
manifest during the Veteran's period of 
service from April 1946 to February 1948.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

2.  The RO/AMC should afford the Veteran a 
VA cardiovascular examination to determine 
whether it is at least as likely as not 
that any current cardiovascular 
disability, including a heart disorder, is 
related to the events in service.  The 
claims file should be made available to 
the examiner for review.  In the opinion, 
the examiner is asked to explain the 
medical principles and methods involved to 
the facts of the claim.

The examiner is asked to comment on the 
clinical significance of the following:  
service treatment records are unavailable 
to show whether or not there were 
complaints, treatment, and diagnosis of a 
cardiovascular problem; the Veteran sought 
treatment for left chest pain in May 1949, 
which was found to be "a little 
pleurisy" without the need for treatment; 
the fact that cardiovascular symptoms, 
subsequently diagnosed as coronary artery 
disease, were not clearly documented until 
1999, many years after service; and the 
testimony and statements of the Veteran to 
the effect that chest pain and heart 
fluttering symptoms were initially 
manifest during his period of service from 
April 1946 to February 1948.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West 2008).

